Exhibit 10.1

 

WAIVER NO. 4

 

THIS WAIVER (this “Agreement”), dated as of November 6, 2018 (the “Effective
Date”), is made among Synergy Pharmaceuticals Inc., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors as from time to time party hereto, the
Lenders listed on the signature pages hereof under the heading “LENDERS” (each a
“Lender” and, collectively, the “Lenders”), and CRG Servicing LLC, a Delaware
limited liability company (“CRG Servicing”), as administrative agent and
collateral agent for the Lenders (in such capacities, together with its
successors and assigns, “Agent”).

 

The Obligors, the Lenders and Agent are parties to that certain Term Loan
Agreement, dated as of September 1, 2017 (as amended as of February 26, 2017 and
August 28, 2018, and as further amended, restated, modified or supplemented from
time to time, the “Loan Agreement”).

 

The parties hereto desire to amend the Loan Agreement on the terms and subject
to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.                         Definitions; Interpretation.

 

(a)                                 Terms Defined in Loan Agreement.  All
capitalized terms used in this Agreement (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Loan Agreement.

 

(b)                                 Interpretation.  The rules of interpretation
set forth in Section 1.03 of the Loan Agreement shall be applicable to this
Agreement and are incorporated herein by this reference.

 

SECTION 2.                         Waiver.

 

(a)                                 Subject to Section 3, the Lenders hereby
waive compliance with Section 10.01 and related provisions of the Loan
Agreement, from the period beginning on and including the Effective Date through
and including November 12, 2018.

 

(b)                                 The waiver set forth in Section 2(a) shall
be limited precisely as written.  Except as expressly stated herein, nothing in
this Agreement shall be deemed to constitute a waiver of noncompliance or breach
of any other term or provision in the Loan Agreement or the other Loan
Documents, nor prejudice any right or remedy that the Lenders may now have or
may have in the future under or in connection with the Loan Agreement or the
other Loan Documents.  Nothing contained herein shall be deemed a waiver or
consent in respect of (or otherwise affect the Lenders’ ability to enforce) any
condition not explicitly waived by Section 2(a).

 

SECTION 3.                         Conditions to Effectiveness.  The
effectiveness of Sections 2 shall be subject to the following conditions
precedent:

 

(a)                                 Agent shall have received, in form and
substance reasonably satisfactory to it and the Lenders, this Agreement duly
executed by Borrower, Agent and Lenders.

 

--------------------------------------------------------------------------------



 

SECTION 4.                         Representations and Warranties;
Reaffirmation.

 

(a)                                 Each Obligor hereby represents and warrants
to Agent and each Lender as follows: Such Obligor has full power, authority and
legal right to make and perform this Agreement and the Loan Agreement, as
modified by this Agreement (the “Amended Loan Agreement”).  Each of this
Agreement and the Amended Loan Agreement is within such Obligor’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
by all necessary shareholder action.  This Agreement has been duly executed and
delivered by such Obligor and each of this Agreement and the Amended Loan
Agreement constitutes legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  Each of this Agreement and the Amended Loan Agreement
(x) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any third party, except for
such as have been obtained or made and are in full force and effect, (y) will
not violate any applicable law or regulation or the charter, bylaws or other
organizational documents of such Obligor and its Subsidiaries or any order of
any Governmental Authority, other than any such violations that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (z) will not violate or result in an event of default under any material
indenture, agreement or other instrument binding upon such Obligor and its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person.

 

(b)                                 Each Obligor hereby ratifies, confirms,
reaffirms, and acknowledges its obligations under the Loan Documents to which it
is a party and agrees that the Loan Documents remain in full force and effect,
undiminished by this Agreement, except as expressly provided herein.  By
executing this Agreement, each Obligor acknowledges that it has read, consulted
with its attorneys regarding, and understands, this Agreement.

 

SECTION 5.                         Governing Law; Submission To Jurisdiction;
Waiver Of Jury Trial.

 

(a)                                 Governing Law.  This Agreement and the
rights and obligations of the parties hereunder shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to principles of conflicts of laws that would result in the application of the
laws of any other jurisdiction; provided that Section 5-1401 of the New York
General Obligations Law shall apply.

 

(b)                                 Submission to Jurisdiction.  Each Obligor
agrees that any suit, action or proceeding with respect to this Agreement or any
other Loan Document to which it is a party or any judgment entered by any court
in respect thereof may be brought initially in the federal or state courts in
Houston, Texas or in the courts of its own corporate domicile and irrevocably
submits to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action, proceeding or judgment.  This Section 5 is for the
benefit of the Lenders only and, as a result, no Lender shall be prevented from
taking proceedings in any other courts with jurisdiction.  To the extent allowed
by applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

 

2

--------------------------------------------------------------------------------



 

(c)                                  Waiver of Jury Trial.  Each Obligor and
each Lender hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any suit, action or
proceeding arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.

 

SECTION 6.                         Miscellaneous.

 

(a)                                 No Waiver.  Except as expressly set forth in
Section 2, nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Loan Agreement or any of
the other Loan Documents or constitute a course of conduct or dealing among the
parties.  Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents (including, without limitation,
all such rights, privileges and remedies with respect to any Default, Event of
Default or Material Adverse Effect, whether communicated or not to the Lenders
or Agent).  Except as amended hereby, the Loan Agreement and other Loan
Documents remain unmodified and in full force and effect.

 

(b)                                 Severability.  In case any provision of or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(c)                                  Headings.  Headings and captions used in
this Agreement (including the Exhibits, Schedules and Annexes hereto, if any)
are included for convenience of reference only and shall not be given any
substantive effect.

 

(d)                                 Integration.  This Agreement constitutes a
Loan Document and, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

(e)                                  Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart.

 

(f)                                   Controlling Provisions.  In the event of
any inconsistencies between the provisions of this Agreement and the provisions
of any other Loan Document, the provisions of this Agreement shall govern and
prevail.

 

(g)                                  Loan Document.  This Agreement is a Loan
Document.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWER:

 

 

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

By

/s/ Gary G. Gemignani

 

 

Name:

Gary G. Gemignani

 

 

Title:

EVP & Chief Financial Officer

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

SYNERGY ADVANCED PHARMACEUTICALS, INC.

 

 

 

 

By

/s/ Gary G. Gemignani

 

 

Name:

Gary G. Gemignani

 

 

Title:

EVP & Chief Financial Officer

 

[Signature Page to Waiver and Amendment]

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

By

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

President

 

 

[Signature Page to Waiver and Amendment]

 

--------------------------------------------------------------------------------



 

LENDERS:

 

 

 

CRG PARTNERS III—PARALLEL FUND “A” L.P.

 

 

 

 

By: CRG PARTNERS III—PARALLEL FUND “A” GP L.P.,

 

 

its General Partner

 

 

 

 

By: CRG PARTNERS III GP LLC,

 

 

its General Partner

 

 

 

By

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

Authorized Signatory

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

 

 

 

By: CRG PARTNERS III (CAYMAN) GP L.P.,

 

 

its General Partner

 

 

 

 

By: CRG PARTNERS III GP LLC,

 

 

its General Partner

 

 

 

By

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

Authorized Signatory

 

 

 

Witness:

/s/ Nicole Neeson

 

Name:

Nicole Neeson

 

 

 

CRG ISSUER 2017-1

 

 

 

 

By: CRG SERVICING LLC,

 

 

acting by power of attorney

 

 

 

By

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

Authorized Signatory

 

 

[Signature Page to Waiver and Amendment]

 

--------------------------------------------------------------------------------